     Case 2:20-cv-01708-TLN-DB Document 23 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ASSOCIATION FOR ACCESSIBLE                        No. 2:20-cv-01708-TLN-DB
      MEDICINES,
12
                         Plaintiff,
13                                                      SEALING ORDER
             v.
14
      XAVIER BECERRA, in his official
15    capacity as Attorney General of the State of
      California,
16
                         Defendant.
17

18

19          This matter is before the Court on Defendant Xavier Becerra’s (“Defendant”) Request to

20   Seal Documents. (ECF No. 18.)

21          Pursuant to Local Rule 141 and based upon the representations contained in Defendant’s

22   Request to Seal, IT IS HEREBY ORDERED that: (1) the Declaration of Tiffany K. Jantz-

23   Desormeaux, Ph.D. in support of Defendant’s Opposition to Plaintiff’s Motion for Preliminary

24   Injunction and (2) Defendant’s Objections to Association for Accessible Medicines’s (“AAM”)

25   Declarations Submitted in Support of AAM’s Motion for a Preliminary Injunction (see ECF No.

26   20) shall be SEALED until further order of this Court. See, e.g., Four in One Co. v. S.K. Foods,

27   L.P., No. 2:08-cv-03017-KJM-EFB, 2014 WL 4078232, at *2 n.1 (E.D. Cal. Aug. 14, 2014)

28   (“Considering these factors, the court finds the need to protect the parties’ settlement negotiations

                                                        1
     Case 2:20-cv-01708-TLN-DB Document 23 Filed 10/21/20 Page 2 of 2


 1   outweighs any necessity for disclosure.”). It is further ordered that electronic access to the sealed

 2   documents shall be limited to counsel for the parties.

 3          IT IS SO ORDERED.

 4   DATED: October 20, 2020

 5

 6

 7                                                               Troy L. Nunley
                                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
